Citation Nr: 1215854	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO. 03-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction of the claim was subsequently transferred to the RO in St. Petersburg, Florida.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The claim was previously remanded in July 2009 and December 2010 to obtain an adequate medical opinion. The Board is bound to ensure compliance with remand directives. Stegall v. West, 11 Vet.App. 268, 271 (1998). The Board has twice directed the RO/AMC to return the claims folder back to the November 2007 VA examiner to obtain an opinion as to whether the claimed left knee disability is etiologically related to the service-connected right knee disability. In the December 2010 remand, the Board provided: "The opinion must explain why any current left knee disability, is or is not, directly or indirectly related to the Veteran's service-to include being caused by the service-connected right knee disability; or, if the left knee is an otherwise independent disability, it was aggravated (permanently worsened beyond the natural disease process) by the right knee disability."

The November 2007 VA examiner provided another opinion in January 2011. However, the opinion raised several questions which are directly pertinent to the Veteran's contentions and other medical evidence regarding compensatory movement of the service-connected right knee and its effect on the left knee. The examiner reported that the Veteran's left knee symptoms prior to his total knee replacement were "part of the natural progression of his arthritic disease process and not caused by nor aggreavated (sic) by his service connected right knee injury." These are addressed in the remand directives paragraph. 

The Courts have repeatedly held that VA adjudicators may not rely upon their own unsubstantiated medical opinion. Allday v. Brown, 7 Vet.App. 517 (1995); Godfrey v. Brown, 7 Vet.App. 398 (1995); Traut v. Brown, 6 Vet.App. 495   (1994); Colvin v. Derwinski, 1 Vet.App. 171 (1991). The law provides that when an examination report is insufficient, the claims folder be returned to the examiner for clarification. 38 C.F.R. § 4.2 (requiring that if findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1. The RO must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, private treatment records pertaining to the Veteran's left total knee replacement in July 2000 and any VA treatment records not associated with the record.

The RO must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. In particular, the RO must ensure that it has obtained all of the Veteran's VA treatment records dated after November 2010.

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 


The RO must ascertain whether the Veteran is in receipt of benefits by the Social Security Administration (SSA). If so, the RO must request that the SSA produce all records associated with the award of any Social Security benefits (Supplemental Security Disability Income) pertaining to the Veteran's left knee disability, including copies of any and all award letters and all medical records associated with those award letters. If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable.

2. After the above development has been conducted, the RO/AMC will return the claims folder to the VA examiner who conducted the November 2007 and January 2011 examination and addendum. The following considerations will govern the examination:

The examiner will be readvised that the purpose of the examination is to ascertain whether the Veteran's left knee disability is the result of any in-service incident and whether the left knee disability was caused or aggravated by his service-connected right knee disability. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The examiner's attention is drawn to the following evidence:

* A June 1983 VA treatment record in which the Veteran complained of pain in both knees for two months;

* An April 1986 private radiology report signed by Leonard Camnitz, D.O., which revealed the findings of a left knee X-ray that showed very slight marginal spurring beginning at the left knee joint;

* May 1986 correspondence from Richard A. Strulson, M.D., which documented a diagnosis of chondromalacia patella of both knees;

* A March 1985 VA examination report in which the Veteran reported his left knee pain and swelling as a result of keeping weight off of his right leg for two years;

* A November 1995 radiology report signed by William Drobnes, M.D., which revealed degenerative changes in the left knee; 

* November 1996 private orthopedic records signed by R. Howard Pike, M.D., which documented a left knee arthroscopy and a diagnosis of advanced degenerative arthritis of the medial compartment;

* A January 1999 VA-sponsored QTC examination report, in which the examining physician diagnosed degenerative joint disease of both knees and commented that there was no specific injury to the left knee, but the degenerative changes were due to "accumulative wear and tear over the years";

* A March 2000 VA orthopedic surgeon's note, which included the Veteran's report that his left knee problems were related to his right knee because his right knee was never properly taken care of;

* An April 2000 VA joints examination report, in which the examiner noted that the Veteran favored his right knee and stood bearing weight on his left knee;

* An April 2000 private treatment note from Treasure Coast Orthopaedic Associates, in which the examiner recommended a left total knee replacement, noting that it was "certainly" possible that the Veteran's left knee problem was related to his service-connected right knee disability, and that the overuse of his left knee due to injury to his right knee "certainly could be" a "major contributing factor" the severe arthritis in his left knee;

* An April 2002 VA joints examination report, in which the Veteran reported that since his right knee injury, he had ongoing left knee pain with subsequent damage and a total knee replacement due to favoring the right knee;

* An April 2002 VA examiner's opinion with respect to other nonservice-connected joint pain, in which he stated "[G]iven [the Veteran's] lengthy history of bilateral knee pain, it is not unreasonable to expect supporting joints to become affected over time"; 

* A November 2007 statement submitted by the Veteran; and, November 2007, September 2009, and January 2011 VA joint examination reports and opinions.

The examiner must review the evidence of record with attention to the service and post-service treatment records and fully respond to the following SIX specific questions:

1. Given that the Veteran may have produced additional evidence as a result of this remand, from the issuance of your January 2011 opinion until the present, has any evidence been adduced to alter your opinion that the left knee disorder was not directly caused by any incident of active military service? Please explain fully.   

2. If possible, please clarify what medical significance, if any, can be attached to the June 1983 VA treatment record noted below which indicated that the Veteran had bilateral knee pain for two months, and THE MEDICAL REASONS if any, why it would not indicate that the Veteran was then developing a left knee disorder at the same time as his now service-connected right knee disorder.

3. If possible, please clarify what medical significance, if any, can be attached to the January 1999 VA QTC examination report noted below which indicated that the Veteran then had arthritis of both knees, and THE MEDICAL REASONS if any, why it would not indicate that the Veteran was then developing a left knee disorder at the same time as his now service-connected right knee disorder.

4. If possible, please clarify what medical significance, if any, can be attached to the May 2000 VA orthopedic surgeon's note, in which the physician noted the Veteran's report, without further comment, that his left knee problems were caused by a failure of care of the right knee. 

5. If possible, please clarify what medical significance, if any, can be attached to the below specified April 2000 private treatment note; the April 2002 VA joints examination report; the April 2002 VA examiner's opinion, all suggestive of the MEDICAL possibility of aggravation of the Veteran's left knee disability being caused or aggravated by the service-connected right knee disorder. 

6. Please provide any other information deemed medically appropriate to assist in answering the question of whether the left-knee disorder was caused or aggravated by the service-connected right knee disorder. 

THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

The RO/AMC must then readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. THE RO/AMC MUST CONSIDER THE PROVISIONS OF 38 C.F.R. § 3.310(a) (service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, to include the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.) 38 C.F.R. § 3.310(a) (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


